78 P.3d 132 (2003)
190 Or. App. 299
STATE of Oregon, Respondent,
v.
Willie Laron TANNER, Appellant.
990231447; A111473.
Court of Appeals of Oregon.
Argued and Submitted September 30, 2003.
Decided October 22, 2003.
Jennelle Meeks Hall, Deputy Public Defender, argued the cause for appellant. With her on the brief was David E. Groom, Acting Executive Director, Office of Public Defense Services.
Willie Laron Tanner filed the supplemental brief pro se.
Jennifer S. Lloyd, Assistant Solicitor General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before EDMONDS, Presiding Judge, and SCHUMAN, Judge, and LEESON, Judge pro tempore.
PER CURIAM.
Defendant appeals his convictions for a number of felonies, making multiple assignments of error. We reject his contentions with one exception, his sentence on count 9, kidnapping in the first degree. We remand for resentencing.
The court sentenced defendant to two upward departures on count 9, which in his case resulted in a minimum sentence of 260 months. However, the crime is a Class A felony with a maximum sentence of 20 years, or 240 months. The state concedes that the sentence that the court imposed exceeds what the statute permits. Although defendant did not object at the time of sentencing, the error is apparent on the face of the record, and we exercise our discretion to review it. See State v. Remme, 173 Or.App. 546, 565-66, 23 P.3d 374 (2001).
Sentence on count 9 vacated; remanded for resentencing; otherwise affirmed.